Supreme Court of the United States
                             Office of the Clerk
                     Washington, DC 20543-0001
                                                                  Scott S. Harris
                                                                  Clerk of the Court
                                                                  (202) 479-3011
                                January 12, 2015


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711



        Re:   Derick Duncan
              v. Texas
              No. 13-10697
              (Your No. WR-54,038-04)


Dear Clerk:

        The Court today entered the following order in the above-entitled case:

        The petition for rehearing is denied.



                                         Sincerely,


                                                      4-ifa
                                         Scott S. Harris, Clerk




                                                               RECEIVED IN
                                                         COURT OF CRIMINAL APPEALS

                                                                  JAN 20 2015

                                                             Abel Acosta, Clerk